DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a dark background” “a bright central region” and “a side region” (Claim 8/15) “an inner/outer portion” (Claim 9/16), must all be shown and labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2 is objected to because of the following informalities:  the limitation “the pattern,” should be rewritten as: “the first pattern.” Appropriate correction is required.
Claims 3, 4, 12, and 13 are objected to because of the following informalities:  the limitation “a vehicle” should be rewritten as: “the vehicle.” Appropriate correction is required
Claim 7 is objected to because of the following informalities:  the claim ends with a comma and should be rewritten to end with a period.  Appropriate correction is required.
Claims 9 and 16 are objected to because of the following informalities:  the limitation “the edge region” should be rewritten as: “the side region.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1/4/13 recites the limitation: “facilitates the repair" which is unclear and therefore renders the claims indefinite. Appropriate correction is required.
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1 recites the limitation: “configured to reflect" which is unclear and therefore renders the claims indefinite since it's not clear whether the claimed "reflecting" is actually taking place or not. It has been held that the open-ended recitations stating that an element is capable to perform a function (e.g., "configured to", "adapted to", etc.) are not the positive limitations but only require the ability to so perform. They do not constitute a limitation in any patentable sense. See In re Hutchinson, 69 USPQ 138. Just because something is "configured to" do something (i.e. is "capable of" doing something), doesn't actually mean it does it. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). The Office hereby notes that "configured to" does not explicitly denote how features(s) are constructed and/or associated with other claimed limitations; whereas the claim is amenable to two or more plausible claim constructions. If a claim is amenable to two or more plausible claim constructions, then the claim may be deemed indefinite. See Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential). Applicant is required to use definitive and positive statements while reciting the structure and functions of the claimed apparatus (e.g. "a locking arm chamfer [that is configured to engage] --engaging-- the lock pin chamfer"). Appropriate correction is required.
Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 10 recites the limitation: “capable of emphasizing" which is unclear and therefore renders the claims indefinite. Appropriate correction is required. Appropriate correction is required.
Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 10 recites the limitation: “configured with an image" and Claim 11 refers to “the pattern” which is of unclear antecedent basis and therefore renders the claims indefinite.  It is suggested that Applicant amend Claim 10 similar to Claim 1 to recite “a pattern.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-7, 10, 11, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yazejian (US 5,414,518 B2).
[Claim 1] Regarding Claim 1, Yazejian discloses: A mat (See, e.g., Fig.6-7, 200) having an outwardly-directed opaque planar surface (See, e.g., Fig.6-7, 206), the surface configured to reflect an image having a first pattern (See, e.g., Fig.6-7, 212) that facilitates the repair of a vehicle (See, e.g., Fig.6-7).
[Claim 2] Regarding Claim 2, Yazejian discloses: where the pattern simulates that of a plurality of spaced apart bulbs in a lamp (See, e.g., Fig.6-7, 212).
[Claim 5] Regarding Claim 5, Yazejian discloses: where the mat reflects the image from ambient light (See, e.g., Fig.6-7).
[Claim 6] Regarding Claim 6, Yazejian discloses: where the mat is fabricated of a resilient material suitable for a knee mat (See, e.g., Fig.6-7; col.5, Ln.38: “light-weight foam”).
[Claim 7] Regarding Claim 7, Yazejian discloses: The mat of claim 6 made of rubber, (See, e.g., Fig.6-7; col.5, Ln.38: “light-weight foam”)
[Claim 10] Regarding Claim 10, Yazejian discloses: A foam rubber kneeling mat (See, e.g., Fig.6-7, 200; col.5, Ln.38: “light-weight foam”) having an outwardly-directed opaque planar surface (See, e.g., Fig.6-7, 206) configured with an image fabricated on the surface (See, e.g., Fig.6-7, 212) so that, when placed proximate a motor vehicle, the planar surface will produce a reflection from the surface of the motor vehicle (See, e.g., Fig.6-7), the reflection from the surface of the motor vehicle capable of emphasizing the location and geometry of any dents in the surface of the motor vehicle and produced by light reflected off of the opaque planar surface (See, e.g., Fig.6-7; Abstract).
[Claim 11] Regarding Claim 11, Yazejian discloses: where the pattern simulates that of a plurality of spaced apart bulbs in a lamp (See, e.g., Fig.6-7, 212).
[Claim 14] Regarding Claim 14, Yazejian discloses: where the mat reflects the image from ambient light (See, e.g., Fig.6-7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugitate.
[Claims 3/4/12/13] Regarding Claims 3/4/12/13, Sugitate fails to explicitly teach: having a second pattern on a second opaque planar surface, the second pattern facilitating the repair of a vehicle and different from the first pattern.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide a second pattern on a second opaque planar surface, the second pattern facilitating the repair of a vehicle and different from the first pattern, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See, e.g., St. Regis Paper Co. v. Bemis Co., 193 USPQ 8,549 F.2d 833 (7th Cir. 1977).  Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)).
Allowable Subject Matter
Claims 8, 9, 15, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record when taken alone or in combination with another does not teach or fairly suggest at this time at least, among other limitations: “where the pattern shows at least two linear elements, each spaced from one another by a dark background, and each linear element having a bright central region surrounded on each side by a side region that grows progressively darker” as claimed in Claim 8/15 (emphasis added to allowable limitations not suggested or taught by the prior art).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618